 1                                  UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
 2                                              ***
 3
     UNITED STATES OF AMERICA,            )                  2:14-CR-00216-KJD-CWH
 4
                                          )
 5               Plaintiff,               )
                                          )                  ORDER FOR PLACEMENT IN THE
 6   vs.                                 )                   RESIDENTIAL RE-ENTRY
                                          )                  CENTER/HALFWAY HOUSE
 7   TREMAINE CARTER                      )
                                          )
 8               Defendant,               )
     ___________________________________ )
 9

10

11
            Presently before the Court is the matter of United States v. Tremaine Carter,

12   2:14-cr-00216-KJD-CWH.
13          On October 24, 2018, this Court held a hearing for revocation of supervised release as to
14
     Mr. Carter. The Court ordered that Mr. Carter reside in the residential re-entry center/halfway
15
     house for a period of up to three (3) months.
16

17          Accordingly,

18          IT IS HEREBY ORDERED ADJUDGED AND DECREED that defendant Tremaine
19
     Carter reside in a residential re-entry center/half way house for a period of up to three (3)
20
     months. It is further ordered that all previous conditions and terms of release will stay in place.
21
                       25th
                       17th
            DATED THIS ____day of October, 2018.
22

23

24                                                   _________________________________
25
                                                     UNITED STATES DISTRICT JUDGE
26

27

28


                                                       -1-
